UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTOINETTE DOMINICK SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:00-cr-00088-JAB-1)


Submitted:   October 29, 2015              Decided:   November 19, 2015


Before NIEMEYER and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley E. Rand, United States Attorney, Kristin
J. Uicker, Special Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Antoinette           Dominick    Smith        appeals      the   district             court’s

order sentencing him to a 12-month term of imprisonment and a

48-month term of supervised release upon revocation of his prior

term of supervised release.                    Smith claims that his revocation

sentence exceeds the statutory maximum penalty.                        We affirm.

     In    2000,          Smith   pled     guilty       to   distribution             of     crack

cocaine, in violation of 21 U.S.C. § 841(a)(1) (2012) (Count 1),

and possession of a firearm during a drug trafficking offense,

in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012) (Count 4).

Smith was sentenced to 108 months’ imprisonment followed by 5

years     of    supervised          release        on   Count     1    and       60        months’

imprisonment followed by 5 years of supervised release on Count

4.   While the prison terms were designated as consecutive, the

terms of supervised release were to be served concurrently.

     Some time after Smith began serving his term of supervised

release,       Smith’s      probation      officer       petitioned        the    court        for

revocation          of    release.        At    his     revocation         hearing,         Smith

admitted using cocaine and marijuana and conceded that he had

committed a Grade B violation that, combined with his criminal

history category of III, yielded a policy statement range of 8

to 14 months’ imprisonment.                The court determined that Smith had

violated the conditions of his supervised release and imposed a

sentence       of    12    months    in    prison       followed      by    48    months        of

                                               2
supervised release.            Neither party objected to the sentence.

Smith timely appeals, arguing that the aggregate of his 12-month

prison    sentence     and    his     48-month     term    of    supervised      release

exceeds the 3-year prison term permitted for a Class B felony

under 18 U.S.C. § 3583(e)(3) (2012).

     Because Smith did not object in the district court to the

sentence imposed, we review for plain error.                       United States v.

Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir. 2015).                          “To satisfy

plain    error   review,      the    defendant     must    establish         that:     (1)

there is a sentencing error; (2) the error is plain; and (3) the

error affects his substantial rights.”                    Id.     Moreover, even if

all three of these elements are satisfied, we will not cure the

error unless it “seriously affects the fairness, integrity or

public    reputation     of     judicial    proceedings.”              Id.     (internal

quotation marks omitted).

     Both Count 1, a Class B felony, and Count 4, a Class A

felony,    originally        subjected     Smith    to     a    term    of    supervised

release    not    to   exceed       five   years.         18    U.S.C.       § 3583(b)(1)

(2012);    see   18    U.S.C.    §§    924(c)(1)(A)(i),          3559(a)(1),         (b)(1)

(2012); 21 U.S.C. § 841(b)(1)(B) (2012); United States v. Good,

25 F.3d 218, 221 (4th Cir. 1994) (holding maximum period of

supervised       release      for      first     offender        found        guilty    of

§ 841(b)(1)(B) offense is five years).                         A district court may

revoke a term of supervised release and require a defendant to

                                           3
serve in prison all or part of the term of supervised release

authorized by the original statute of conviction.                           18 U.S.C.

§ 3583(e)(3).             Such a defendant may not be required to serve

more than five years in prison for a Class A felony, nor more

than three years in prison for a Class B felony.                    Id.

       In addition to imprisonment, the revoking court may impose

a   new    term      of   supervised   release     as   part   of   the     revocation

sentence.         18 U.S.C. § 3583(h) (2012).             The length of the new

term of supervised release may not exceed the term of supervised

release authorized by the original statute of conviction, less

any term of imprisonment imposed upon revocation of supervised

release.       Id.

       Smith      alleges     that   his   total   punishment       was   limited   to

three years pursuant to § 3583(e)(3).                     Such an interpretation

ignores the phrase “in prison” in § 3583(e)(3) and would render

superfluous § 3583(h)’s direction that “[t]he length of such a

term      of   supervised      release     shall    not    exceed     the    term   of

supervised release authorized by statute for the offense that

resulted in the original term of supervised release.”                       It is our

duty to give effect, where possible, “to every clause and word

of a statute.”            United States v. Pratt, 239 F.3d 640, 648 (4th

Cir. 2001) (internal quotation marks omitted).                        Based on the

plain language of § 3583(e)(3) and (h), we conclude that Smith’s



                                            4
48-month term of supervised release does not exceed the maximum

penalty authorized by statute.

     Accordingly, we affirm the district court’s judgment.          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    5